DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) Claim(s) 1-2, 4, 6 & 10, are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (EP-0,423,510, hereinafter Reed) and in further view of Zhang et al. (US-2013/0,069,274, hereinafter Zhang)Regarding claim 1 & 2, 	
A method for manufacturing a tableware article having a thermal-transfer printed pattern, comprising: 
providing a PET resin composition including 3 to 15% by weight of an inorganic filler; 
granulating the PET resin composition to obtain plastic granules; 
molding the plastic granules into the tableware article and post-crystallizing the tableware article; and 
forming the thermal transfer printed pattern on a surface of the post-crystallized tableware article.
Wherein the inorganic filler is barium sulfate.
Reed teaches the following:
(Abstract) teaches a thermoplastic resin and from 20 - 85% by weight of total composition of a filler selected from the group consisting of barium sulfate. ([0001]) teaches the polymers are selected from the group consisting of polyethylene terephthalates. ([0002]) teaches that the compositions may be used to mold useful objects such as tableware, dishes, bowls, etc. ([0002]) also mentioning, that the selection of the proper level of filler will provide a density in the molded article which approaches the density of ceramics. As such, the amount of filler is understood to be a result effective variable, due to its impact Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Reed discloses the claimed invention except for the optimal amount of barium sulfate filler. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of barium sulfate filler since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize the amount of barium sulfate filler due the fact the amount of barium sulfate filler utilized impacts the density of the final ceramic article fabricated, ([0002])
([0030]) & ([0031]) teaches that the composition may be prepared by tumble blending the powdered components, extruding the blend, chopping the extrudate and thereafter fabricating the composition using conventional procedures such as injection molding, blow molding, thermoforming noting that other types of mixing equipment may be employed.
([0036]) teaches that composition having the following components is prepared by tumble blending the components, extrusion through a devolatilizing, via a single screw, HPM extruder at a melt temperature of 600° F. The composition is °C).

Regarding claim 1, Reed is silent on the following limitation(s):
(d)
Regarding claim 1, Reed teaching the injection molding of a composition comprising PET resin with an inorganic filler of barium sulfate, the two are granulated prior to the injection molding and post-crystallization, in analogous art for injection molding the same composition, Zhang gives details regarding implementing a post-crystallization process after injection molding and details regarding forming the thermal transfer printed pattern on a surface of the post-crystallized article comprising the same composition, and in this regard Zhang teaches the following:
 
 
([0012]) teaches that the design pattern is printed on the surface of the laminate by transfer printing. In further embodiments, the transfer printing is heat press transfer printing, thermal transfer printing, dye diffusion thermal transfer printing, dye sublimation transfer printing, water transfer printing or vapor transfer printing. In other embodiments, the transfer printing is heat press transfer printing.

 	Zhang further suggests that the benefit of using a thermal transfer printing process on an injection molded object is it provides a means for producing any desirable high-definition images and design patterns that are durable, ([0006]). While post-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by the injection molding and post-crystallization of the composition in Reed, by utilizing a step of thermal printing a design on the plastic article, as taught by Zhang. Highlighting, implementation of a thermal printing step allows for producing any desirable high-definition images and design patterns that are durable.
Regarding claim 4, 
Wherein the step of post-crystallizing the tableware article includes subjecting the tableware article to heat treatment at a temperature between 150°C and 200°C.
It should be noted that Reed teaches that during injection molding the mold temperature is 250 F (~120 °C). However, this is slightly below the range found in the limitation of the claim. Noting, that the case law for close but not overlapping ranges or the case law for result effective variables may be applied in combination. 
([0122]) teaches that the mold temperature is from about 25° C to about 150° C. Which falls within the limitation of the claim. Noting, that ([0120]) teaches that the injection molding process conditions are selected such that the conditions do not cause deformation or distortion of the patterned layer or the laminate or the design pattern. Additionally, ([0091]) teaches that the cross-linking of the polymer compositions can also be initiated by any radiation means known in the art, including, but not limited to, electron-beam irradiation, beta irradiation, gamma irradiation, corona irradiation, and UV radiation with or without cross-linking catalyst. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by injection molding and post-crystallization of the composition in Reed by utilizing a post-crystallization temperature range as taught by Zhang, due to the fact it would amount to nothing more than a use of a known post-crystallization temperature range, for its intended use, in a known environment, in the KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).	

Regarding claim 6, 	
Wherein the heat treatment temperature is 12higher than or equal to a temperature for forming the thermal transfer printed pattern.
Regarding claim 4, Reed teaching the injection molding of a composition comprising PET resin with an inorganic filler of barium sulfate, the two are granulated prior to the injection molding and post-crystallization, Zhang giving details about the temperature used in both the heat treatment and thermal transfer printing process, and in this regard Zhang teaches the following:
([0045]) teaches that in some embodiments, the heat press transfer temperature is from about 100° C to about 300° C. Recalling that, ([0122]) teaches that the mold temperature is from about 25° C to about 150° C. As such, a temperature range of 100 – 150 ° C is disclosed in which the heat treatment temperature may be 12higher than or equal to a temperature for forming the thermal transfer printed pattern. Noting, that ([0120]) teaches that the injection molding process 
The same rejection rationale, case law and analysis that was used previously for claim 4, can be applied here and should be referred to for this claim as well.
Regarding claim 10,
Wherein the PET resin composition further includes 1 to 10% by weight of at least one additive selected from one or a combination of two of a lubricant, an antioxidant, a stabilizer, and a coloring agent.
Reed teaches the following:
(([0024]) & [0025]) teaches that the additive pentaerythritol tetrastearate is a dispersing agent for the barium sulfate, zinc oxide, zirconium oxide zirconium silicate or mixtures thereof in the base resin and will also function as an external lubricant or mold release agent. As such, pentaerythritol tetrastearate is understood to act as a lubricant. ([0026]) teaches that suitable antioxidants. Noting, ([0021]) teaches a composition includes both the lubricant and antioxidant. ([0033]) teaches If desired, fiberglass reinforcing fillers may be added as well as pigments.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Zhang, and in further view of Wikipedia’s Article on Polyethylene Terephthalate (Polyethylene Terephthalate, 2018 hereinafter WPET), 
Regarding claim 3, 	
Wherein in the step of granulating the PET resin composition, the PET resin composition is added to a twin-screw extruder and melted at a temperature between 250°C and 280°C for granulation.
It should be noted that Reed teaches that the composition having the following components (See Table) is prepared by tumble blending the components, extrusion through a devolatilizing via single screw. Noting, the use of a twin-screw extruder is not disclosed. 
Regarding claim 3, Reed teaching the injection molding of a composition comprising PET resin with an inorganic filler of barium sulfate, the two are granulated prior to the injection molding and post-crystallization, Zhang giving details regarding the type of extruder used, and in this regard Zhang teaches the following:
([0094]) that the ingredients are weighed into a vessel in the desired proportions and the polymer composition is formed by heating the contents of the vessel to a molten (melted in liquid form) state while stirring. Recalling that ([0096]) teaches various types of mixing including roll milling, single and twin screw extrusion amongst others. 

Melted at a temperature between 250°C and 280°C for granulation.
It should be noted that Reed/Zhang does teach mixing the ingredients in various means, including roll milling single and twin screw extrusion amongst others, while in a molten (melted in liquid form). 

Regarding Claim 3, Reed/Zhang teaches a polyethylene terephthalate composition used for molding, the polyethylene terephthalate composition comprising a filler of barium sulfate, milling the components in a melted state, injection molding the composition and after the injection molding thermal printing a design on the plastic article, in analogous art regarding polyethylene terephthalate (PET), WPET suggests details regarding the melting temperature of PET, and in this regard WPET teaches the following:
(Properties) teaches that the melting point of PET is X ≥ 250 °C  or 260 °C. As such, the melting point of PET falls within the limitation of the claim. Noting, that use of applying a known technique (melting temperature) to a known device (method, or product) ready for improvement to yield predictable results. As such, the case law for KSR may be applied. 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007)
C.) Claim(s) 5 & 7-8, is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Zhang, and in further view of Kreyenbrog (Infrared Pre-Drying of PET Flakes, 2016, hereinafter Kreyenbrog)Regarding claim 5 & 8, 	
Wherein the tableware article is subjected to heat treatment for a period of time between 10 minutes and 30 minutes.
Wherein the tableware article is irradiated for a period of time between 10 minutes and 20 minutes.

([0091]) teaches that the cross-linking of the polymer compositions can also be initiated by any radiation means known in the art, including, but not limited to, electron-beam irradiation, beta irradiation, gamma irradiation, corona irradiation, and UV radiation. It should be recalled that 
Regarding claim 5, Reed/Zhang is silent on the following limitation(s):
(a)’s heat treatment time
Regarding Claim 5, Reed/Zhang teaches a polyethylene terephthalate composition used for molding, the polyethylene terephthalate composition comprising a filler of barium sulfate, milling the components in a melted state, injection molding the composition and after the injection molding thermal printing a design on the plastic article, Kreyenbrog suggests details about the amount of time is need for IR recrystallization to occur in PET, and in this regard Kreyenbrog teaches the following: 
(PET Booster IRD) the PET regrind is crystallized and dried inside the IRD within a period of roughly 15 minutes. This crystallization and drying process is achieved by a direct heat-up procedure using Infrared radiation, to achieve a material 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by the injection molding and post-crystallization of the composition in Reed/Zhang, by utilizing a IR recrystallisation and drying time of 8.5 to 20 minutes, in particular 15 minutes as taught by Kreyenbrog. Due to the fact it would amount to nothing more than a use of a known recrystallization and drying time (implemented for PET), for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Kreyenbrog.  	Noting, that the application of a known technique (drying and recrystallization time) to a known device (method, or product) ready for improvement to yield predictable results allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Additionally, the case law for the rearrangement of method steps may be applied Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).Regarding claim 7, 	
Wherein the step of post-crystallizing the tableware article includes irradiating the tableware article with infrared rays.
Regarding claim 5, Reed teaching the injection molding of a composition comprising PET resin with an inorganic filler of barium sulfate, the two are granulated prior to the 
([0091]) teaches that the cross-linking of the polymer compositions can also be initiated by any radiation means known in the art, including, but not limited to, electron-beam irradiation, beta irradiation, gamma irradiation, corona irradiation, and UV radiation.

 	Zhang further suggests that the benefit of using a post-crystallization method that includes exposure to electromagnetic radiation is it provides a means for increasing the crosslinking for the polymer used injection molding, ([0091]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by injection molding and post-crystallization of the composition in Reed by utilizing a post-crystallization technique that implements exposure to electromagnetic radiation, as taught by Zhang, due to the fact it would amount to nothing more than a use of a known post-crystallization technique, for its intended use, in a known environment, in the same material, to accomplish entirely expected result, as suggested by Zhang. Noting, that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).	

Regarding claim 7, Reed/Zhang is silent on the following limitation(s):
(a)’s use of irradiating the tableware article with infrared rays
Regarding Claim 7, Reed/Zhang teaches a polyethylene terephthalate composition used for molding, the polyethylene terephthalate composition comprising a filler of barium sulfate, milling the components in a melted state, injection molding the composition and after the injection molding thermal printing a design on the plastic article, Kreyenbrog suggests details about the amount of time is need for IR recrystallization to occur in PET, and in this regard Kreyenbrog teaches the following: 
(PET Booster IRD) the PET regrind is crystallized and dried inside the IRD within a period of roughly 15 minutes. This crystallization and drying process is achieved by a direct heat-up procedure using Infrared radiation, to achieve a material temperature of 170 ˚C. Noting, that (¶2) in the above section mentions that the heat-up and drying times are reduced to the range of only 8.5 up to 20 minutes depending on the specific application.
E.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Zhang, and in further view of Masaki et al. (JP-3,628,937B2, hereinafter Masaki) 
Regarding claim 9, 	
Wherein in the step of forming the thermal transfer printed pattern, the tableware article is subjected to thermal transfer under a vacuum environment with a pressure between 150 Torr and 760 Torr and a temperature between 150°C and 200 °C.

Regarding claim 5, Reed teaching the injection molding of a composition comprising PET resin with an inorganic filler of barium sulfate, the two are granulated prior to the injection molding and post-crystallization, Zhang giving details regarding the parameters used in the thermal transfer printing step, and in this regard Zhang teaches the following:
([0013]) teaches that the transfer temperature is from about 150° C. to about 200° C. Noting that ([0052]) teaches various types of thermal transfer printing methods with vacuum pressurized transfer machine being one of them. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the production method for a KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).	Regarding claim 1, Reed/Zhang is silent on the following limitation(s):
(a)’s thermal transfer under a vacuum environment with a pressure between 150 Torr and 760 Torr 
It should be recalled that Reed/Zhang mentions various types of transfer printing methods, with a vacuum pressurized transfer machine disclosed as one of the option on ([0052]). However, the setting such as the pressure utilized in the vacuum pressurized transfer machine are not mentioned. 

([0014]) teaches that when sublimation thermal transfer is performed in a vacuum atmosphere of 40 kPa (≈300 Torr) or less, air and water vapor are forcibly exhausted by the vacuum pump 5, so that the heat-resistant cushion 8 does not require air permeability. Noting, ([0013]) teaches that by interposing the heat-resistant cushion 8 between the hot plate 2 and the transfer sheet 7, it is possible to improve the adhesion state of the transfer sheet 7 to the article 6b to be dyed. Noting, that use of applying a known technique (vacuum pressure) to a known device (method, or product) ready for improvement to yield predictable results. As such, the case law for KSR may be applied.
Masaki further suggests that the benefit of using a vacuum pressure of 40 kPa (≈300 Torr) or less for the thermal transfer of a design to an article to be dyed is it provides a means for a heat-resistant cushion, not be required to have air permeability, ([0013] - [0014]).
Noting, that use of applying a known technique (melting temperature) to a known device (method, or product) ready for improvement to yield predictable KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by injection molding and post-crystallization of the composition in Reed/Zhang by implementing a vacuum pressure of 40 kPa (≈300 Torr) or less for the thermal transfer of a design to an article to be dyed, as taught by Masaki. Due to the fact it would amount to nothing more than a use of a known vacuum pressure range, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Masaki.	                  
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. (US-2013/0,344,306) teaches in the (Abstract) A decorative sheet includes a resin substrate, and an image layer that includes a fixed-ink image. ([0462]) teaches Among these, in view of cost and durability, polycarbonate, an acrylic resin, and 
Robin Kent (Energy Management in Plastics Processing (Third Edition), 2018) teaches (Infrared Drying, ¶5) teaches that IR drying systems can be used for drying both hygroscopic and non-hygroscopic materials but are particularly suited to the drying of reprocessed PET. PET processing uses crystalline granules but the material becomes amorphous during processing – therefore PET regrind is amorphous and must be recrystallised before it can be processed again. Historically a separate recrystallisation process was used prior to drying and processing. In IR drying processes, the PET is raised above Tg and continuously agitated during the process, this effectively combines recrystallisation and drying in one pass. Noting (¶1) details that infrared drying (IR) uses the energy from IR radiation to directly heat the bulk material of the polymer granule/flake. The delivered energy is applied directly to the granule with no other transfer medium. The applied energy causes internal heating and molecular oscillation and therefore heats the bulk material of the granule and any internal moisture.
EP-0,046,642, hereinafter Lu teaches on ([0001]) that high molecular weight linear thermoplastic polyesters such as polyethylene terephthalate and poly(1,4-butylene terephthalate) are well known film, ([0009]) teaches that .1 to 25% by weight, based on the total weight of the composition, of a nucleating agent selected from alkali metal salts having anions which are oxides of the elements from Group IV of the Periodic Table, barium sulfate and talc; ([0009]) teaches In accordance with the present invention a process for the production of a resin moulding composition is provided 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741